        Case 2:21-mj-00015-CMM Document 2 Filed 02/26/21 Page 1 of 1 PageID #: 1


AO 442 (Rev. 11/11) Arrest Wammt




                                       UNITED STATES DISTRICT COURT
                                                                for the

                                                        District of Columbia

                  United States of America
                                 v.                               )
                                                                  )   Case: 1:21-mj-00254
                   DONA SUE BISSEY                                )   Assigned to: Judge Faruqui, Zia M
                                                                  )   Assign Date: 2/23/2021
                                                                  )   Description: COMPLAINT WI ARREST WARRANT
                                                                  )
                           Defendant


                                                     ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)   DilNA..sIIE.....B....I.....
                                                       S.....SE....,_._Y_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
who is accused of an offense or violation based on the following document filed with the court:

0 Indictment             0 Superseding Indictment        0 Information        0 Superseding Information             N   Complaint
0 Probation Violation Petition            0 Supervised Release Violation Petition       0 Violation Notice          0 Order of the Court

This offense is briefly described as follows:

18 U.S.C. § l 752(a)(l) and (2) - Knowingly Entering or Remaining in any Restricted Building or Grounds
Without Lawful Authority;
40 U.S.C. § 5104(e)(2)(D) and (G) - Violent Entry and Disorderly Conduct on Capitol Grounds


                                                                                  '(,'l <:::__          2021.02.23
                                                                                  r;~---'               12:42:38 -05'00'
Date:         02/23/2021
                                                                                             Issuing officer's signature

City and state:                   Washington, D.C.                          Zia M. Faruqui, United s_tates Magistrate Judge
                                                                                           Printed name and title


                                                               Return

          This warrant was received on (date) 02J'l3/
                                                r   I
                                                      2o'l. I         , and the person was arrested on (date)       01./ t'l/-Z0'2.l_
at (city and state) _SlMIMf're..lLJ1'1 ....'------

Date:   02./ 'V·l/242. \
                                                                      --P~"' ~•Wl
                                                                      ).   A<~M..'lla.rPrinte~£:~~1ti~+                    FSI
